MEMORANDUM**
William D. Vaughn appeals pro se the district court’s summary judgment in favor of General Plastics Manufacturing Co. in his employment discrimination action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Vasquez v. County of Los Angeles, 307 F.3d 884, 889 (9th Cir.2002), and we affirm.
Vaughn contends that summary judgment was inappropriate because he established a prima facie case of discrimination and retaliation. We disagree. Vaughn failed to show that his involuntary transfer was an adverse employment action. See id. at 890-91 (transfer to new assignment without change in pay or hours was not an adverse employment action). He did not present evidence of severe or pervasive conduct sufficient to establish a hostile work environment. See id. at 893-94. Vaughn also failed to present specific and substantial evidence that the employer’s statement that it terminated Vaughn for insubordination and poor work performance was pretext for discrimination or retaliation. See Aragon v. Republic Silver State Disposal, Inc., 292 F.3d 654, 658-59 (9th Cir.2002) (discrimination); Payne v. Norwest Corp., 113 F.3d 1079, 1080 (9th Cir.1997) (retaliation). Accordingly, summary judgment was appropriate.
Appellee’s motion to strike portions of Vaughn’s reply brief is GRANTED. The exhibits not included in the district court record are hereby stricken.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.